MEMORANDUM**
Gene Rudyard Conrotto, a California state prisoner, appeals the dismissal of his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the dismissal of a section 2254 petition, see see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Conrotto contends that the district court erred by dismissing his petition as time-barred under 28 U.S.C. § 2244(d)(1) because he was entitled to equitable tolling. *659The district court properly found, however, that Conrotto failed to present evidence of extraordinary circumstances beyond his control sufficient to warrant equitable tolling in this case. See Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir.2001), cert. denied, — U.S.-, 122 S.Ct. 1913, 152 L.Ed.2d 823 (2002); see also Fail v. Hubbard, 272 F.3d 1133, 1136 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.